 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:19-po-00367-AC
                                          )
12                     Plaintiff,         )   [Proposed] ORDER TO DISMISS AND
                                          )   VACATE STATUS CONFERENCE
13         v.                             )
                                          )
14   DAWN KERR,                           )   DATE: May 17, 2021
                                          )   TIME: 9:00 a.m.
15                     Defendant.         )   JUDGE: Hon. Allison Claire
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:19-po-00367-AC is GRANTED.

20         It is further ordered that the status conference scheduled on

21   May 17, 2021, is vacated.

22         IT IS SO ORDERED.

23

24   Dated: May 3, 2021

25

26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                  1                   U.S. v. DAWN KERR
